--------------------------------------------------------------------------------


 
U.S. ENERGY CORP.


BYLAWS
AS ADOPTED ON APRIL 22, 1992
AND AMENDED (AND READOPTED IN THEIR ENTIRETY ON OCTOBER 14, 2005)
EXCEPT THAT THE INCREASE IN THE NUMBER OF DIRECTORS TO SEVEN
IS EFFECTIVE AS OF DECEMBER 13, 1996;
 FURTHER AMENDED (AND READOPTED IN THEIR ENTIRETY AS OF
JUNE 22, 2007) TO CONFORM SECTION 5 OF ARTICLE II TO WYOMING LAW;
FURTHER AMENDED (AND READOPTED IN THEIR ENTIRETY) AS OF NOVEMBER 6, 2007 TO
ALLOW FOR BOOK-ENTRY OWNERSHIP OF SHARES; AND FURTHER AMENDED (AND READOPTED IN
THEIR ENTIRETY) AS OF MARCH 7, 2008 TO AMEND PROCEDURES FOR SHAREHOLDER REQUESTS
FOR CONSIDERATION OF PERSONS TO BE NOMINATED AS DIRECTORS


ARTICLE I
OFFICES


The principal office of U.S. Energy Corp. (the "Corporation") shall be located
in the City of Riverton in the state of incorporation.  The Corporation may have
such other offices or relocate its principal office either within or without the
state of incorporation as the Board of Directors of the Corporation (the
"Board") may designate or as the business of the Corporation may require.


The registered office of the Corporation in the Articles of Incorporation (the
"Articles") need not be identical with the principal office in the state of
incorporation.


ARTICLE II
SHAREHOLDERS


Section 1.  Annual Meeting.  The annual meeting of the shareholders shall be
held each year on a date and at a time and place to be determined by resolution
of the Board, for the purpose of electing directors and for the transaction of
such other business as may come before the meeting.  If the election of
directors shall not be held on the day designated for the annual meeting of the
shareholders, or at any adjournment thereof, the Board shall cause the election
to be held at a special meeting of the shareholders.


Section 2.  Special Meetings.  Special meetings of the shareholders for any
purpose, unless otherwise provided for by statute, may be called by the
president or by the Board.  The president shall call a special meeting upon
receipt by the Corporation’s secretary of one or more written demands of the
holders of fifty percent (50%) of all the votes entitled to be cast at the
proposed special meeting, signed and dated, by such holders, either manually or
in facsimile, and setting forth the purposes for which it is to be
held.  Provided, however, that the Board has the discretion to require that the
issues for which a special meeting is demanded by shareholders holding fifty
percent (50%) of the votes entitled to be cast at the proposed special meeting
be considered instead at the next annual meeting if the demand for the special
meeting is made within 180 days of the next annual meeting.

 
 

--------------------------------------------------------------------------------

 

Section 3.  Place of Meeting.  The Board may designate any place, either within
or without the state of incorporation, as the place of meeting for any annual or
special meeting.  If no designation is made, the place of meeting shall be the
registered office of the Corporation in the state of incorporation.


Section 4.  Notice of Meeting.  Written notice, stating the place, day and hour
of the meeting shall be delivered no fewer than ten (10) and no more than sixty
(60) days before the meeting date.  A notice of a special meeting, if demanded
by the holders of fifty percent (50%) of all the votes entitled to be cast at
the special meeting, shall state the purpose or purposes for which that meeting
is called, and that notice shall be delivered not more than 110 days before the
special meeting date.  If an annual or special meeting is adjourned to a
different time or place, notice need not be given of the new date, time or place
if the new date, time or place is announced at the meeting before adjournment;
provided however, notice of the adjourned meeting shall be given to persons who
are shareholders as of any new record date that is fixed with respect to the
adjournment.


No business which is not within the purposes or purposes described in the notice
of a meeting of shareholders, whether an annual or a special meeting, shall be
conducted at the meeting, nor shall any action be taken by the shareholders on
any matter unless it is specifically described in the notice for the meeting.


Section 5.  Fixing of Record Date.  For the purpose of determining shareholders
entitled to notice of or to vote at any meeting of shareholders or any
adjournment thereof, entitled to demand a special shareholders' meeting, or
shareholders entitled to receive payment of any dividend, or in order to make a
determination of shareholders for any other proper purpose, the Board may fix in
advance a date (the "Record Date") for any such determination of shareholders,
which date shall be not more than 60 days prior to the date on which the
particular action requiring such determination of shareholders is to be
taken.  If no Record Date is fixed by the Board, the Record Date for any such
purpose shall be ten days before the date of such meeting or action.  The Record
Date determined for the purpose of ascertaining the shareholders entitled to
notice of or to vote at a meeting may not be less than ten days prior to the
meeting.


When a Record Date has been determined for the purpose of a meeting, the
determination shall apply to any adjournment thereof, except the original record
date shall only be effective with respect to an adjournment or adjournments held
within one hundred twenty (120) days after the date fixed at the original
meeting.


Section 6.  Quorum.


(a) A majority of the votes entitled to be cast on a matter represented in
person or by proxy shall constitute a quorum at a meeting of shareholders with
respect to such matters.  If less than a quorum of the outstanding shares are
represented at a meeting, such meeting may be adjourned without further notice
for a period which may be determined at the time such meeting is adjourned.  At
such adjourned meeting, at which a quorum shall be present, any business may be
transacted which might have been transacted at the original meeting.  Once a
share is represented for any purpose at a meeting, it is deemed present for
quorum purposes for the remainder of the meeting, and for any adjournment of
that meeting unless a new record date is or shall be set for that adjourned
meeting.



 
2

--------------------------------------------------------------------------------

 

(b)         Shareholders present or represented by proxy at an annual or special
meeting at which a quorum is not present may take only the following actions:


(i)  
Ratify or reject the independent auditors selected by the Board.



(ii)  
With the consent of the officer presiding at the meeting, receive or hear any
reports on the affairs of the Corporation that may be presented.



(iii)  
Within the constraints of the time allowed on the agenda, ask questions
concerning the affairs of the Corporation of any officer or Board member
present.



(iv)  
Adjourn or recess the meeting to allow time to assemble a quorum, but the
shareholders may not adjourn or recess to a different city and the total of all
the adjournments and recesses may not exceed two business days without the
consent of the Board.



 
   (v)
If a quorum is not present, the shareholders may adjourn the meeting without an
appointed date for resumption, provided the motion to adjourn without an
appointed date for resumption shall not be in order until at least two hours
have passed since the time specified for the start of the meeting and the time
at which the meeting was called to order.



(c)         If an annual meeting is adjourned without an appointed date for
resumption without achieving a quorum, the requirement of the Wyoming Business
Corporation Act section 17-16-701 (or its successor provision) shall have been
satisfied.  The Board may call a second annual meeting to take the place of the
one adjourned without a quorum, but the Board is not obligated to do so.


(d)         If a special meeting is adjourned without an appointed date for
resumption without achieving a quorum, or without achieving the quorum necessary
to do all or part of the business for which the meeting was required, the Board
may call another special meeting, but is not obligated to do so.  The remedy of
a shareholder aggrieved by a failure of the Board to call another special
meeting shall be to follow the procedures necessary to demand that a new special
meeting be called.


(e)         If different quorums are required for different matters at a
meeting, the absence of a quorum on one issue shall not affect the ability of
the shareholders at the meeting to act on other issues where a quorum is
present.


Section 7.  Voting of Shares.  Each outstanding share of common stock entitled
to vote shall be entitled to one vote upon each matter submitted to a vote at a
meeting of shareholders.


Section 8.  Proxies.  At all meetings of shareholders, a shareholder may vote by
proxy executed, either manually or in facsimile, by the shareholder or by his
duly authorized attorney-in-fact.  Such appointment of a proxy shall be filed
with the secretary of the Corporation before or at the time of the meeting.  No
appointment of a proxy shall be valid after 11 months from the date of its
execution, unless a longer period is expressly provided in the appointment
form.  Appointments of proxies shall be in such form as shall be required by the
Board and as set forth in the notice of meeting and/or proxy or information
statement concerning such meeting.



 
3

--------------------------------------------------------------------------------

 

Section 9.  Voting of Shares by Certain Holders.  Shares standing in the name of
another corporation may be voted by agent or proxy as the bylaws of such
corporation may prescribe or, in the absence of such provision, as the Board of
Directors of such corporation may determine as evidenced by a duly certified
copy of either the bylaws or corporate resolution.


Neither treasury shares, shares of its own stock held by the Corporation in a
fiduciary capacity nor shares held by another corporation, if the majority of
the shares entitled to vote for the election of directors of such other
corporation is held by the Corporation (except to the extent permitted by the
articles of incorporation and Wyoming law), shall be voted at any meeting or
counted in determining the total number of outstanding shares at any given time.


Shares held by an administrator, executor, guardian or conservator may be voted
by such fiduciary, either in person or by proxy, without a transfer of such
shares into the name of such fiduciary.  Shares standing in the name of a
trustee may be voted by such trustee, either in person or by proxy, but no
trustee shall be entitled to vote shares held by a trustee without a transfer of
the shares into such trust.


Shares standing in the name of a receiver may be voted by such receiver and
shares held by or under the control of a receiver may be voted by such receiver,
without the transfer thereof into the name of such receiver if authority so to
do is contained in an appropriate order of the court by which the receiver was
appointed.


A shareholder whose shares are pledged shall be entitled to vote such shares
until the shares have been transferred on the books of the Corporation into the
name of the pledgee, and thereafter the pledgee shall be entitled to vote the
shares so transferred.


Section 10.  Cumulative Voting.  Cumulative voting shall be permitted in the
election of directors, unless otherwise provided by the Articles and the laws of
the state of incorporation.


Section 11.  Inspectors and Shareholder Lists.


Inspectors.  The Board may, in advance of any meeting of shareholders, appoint
one or more inspectors to act at such meeting or any adjournment thereof.  If
the inspectors shall not be so appointed or if any of them shall fail to appear
or act, the chairman of the meeting may appoint inspectors.  Each inspector,
before entering upon the discharge of his duties, shall take and sign an oath
faithfully to execute the duties of inspector at such meeting with strict
impartiality and according to the best of his ability.  The inspectors shall
determine the number of shares outstanding and the voting power of each, the
number of shares represented at the meeting, the existence of a quorum, the
validity and effect of proxies and shall receive votes, ballots or consents,
hear and determine all challenges and questions arising in connection with the
right to vote, count and tabulate all votes, ballots or consents, determine the
result and do such acts as are proper to conduct the election or vote with
fairness to all shareholders.  On request of the chairman of the meeting or any
shareholder entitled to vote thereat, the inspectors shall make a report in
writing of any challenges, request or matter determined by them and shall
execute a certificate of any fact found by them.



 
4

--------------------------------------------------------------------------------

 

Shareholder Lists.


(a)         Access to the list of shareholders shall be restricted to a period
beginning two days after the date of the notice of the shareholders’ meeting for
which the list was prepared, or 10 days before the date of the meeting,
whichever is less.


 
(b)
The Board may deny to shareholders the right to copy the list of shareholders
before the meeting, provided that:



(i)  
Arrangements are made for an independent firm to provide to shareholders any
information any shareholder wants to send them relative to the matters to be
considered at the meeting, provided the shareholder pays for the mailing and
provides the material in a timely fashion; and



(ii)  
The list is made available at the shareholder’s expense to any shareholder at or
after the meeting who is bringing a legal challenge to the right of any other
shareholder to vote at the meeting; and



(iii)  
The list is available for inspection (but not copying) as provided by (a) above,
and at the meeting.  The making of handwritten copies by the shareholder or his
attorney of the names and addresses of individual shareholders shall not be
construed as copying within the meaning of subsection (a).



(c)         The Board may take any other steps it deems reasonable or necessary
to prevent the use of its shareholder lists for purposes not related to issues
under consideration at a shareholder meeting.


Section 12.  Nominations for Election as Directors.  Any shareholder of record
for an annual or special meeting of shareholders at which directors are to be
elected may request that one or more persons be nominated for election as
directors at such meeting, in opposition to the slate of candidates for which
management will solicit proxies, and the Board of Directors shall nominate, and
include such nominee(s) in the Corporation’s proxy statement, but only if each
of the following conditions has been satisfied:


 
(i)
the shareholder complies with all the provisions of SEC rule 14a-8 (generally
relating to inclusion of a shareholder’s proposal in proxy statements), as that
rule is in effect at March 7, 2008 or as it subsequently may be amended or
superseded;



 
(ii)
at least 150 calendar days before the date for the meeting of the Corporation’s
shareholders, the requesting shareholder requests, in writing, that the
Nominating Committee of the Board of Directors consider an individual for
inclusion as a director nominee in the proxy statement for the subject meeting,
and provide to the Corporation all information required by the Corporation’s
Nominating Committee Charter (as in effect at March 7, 2008, or as it may
subsequently be amended, which Charter is attached to these Bylaws and
incorporated herein by reference);



(iii)
the Nominating Committee, acting pursuant to the Nominating Committee Charter,
recommends that the full Board of Directors consider including the individual in
the Corporation’s proxy statement for the upcoming meeting;


 
5

--------------------------------------------------------------------------------

 



   (iv)
the full Board of Directors, by majority vote, determines (subject to
requirement (v) following), that the proposed individual(s) shall be nominated
for election as directors and included in the Corporation’s proxy statement; and



 
(v)
the full Board of Directors, by majority vote, determines that such inclusion is
not prohibited by the Corporation’s Articles of Incorporation, other provisions
of these Bylaws in effect from time to time, or Wyoming law.



This Section 12 shall not apply to installation by the Board of Directors of a
director to fill a vacancy on the Board.


Section 13.  Reimbursement of Expenses of Successful Proxy Contest.  The
Corporation shall reimburse the actual, reasonable and bona fide expenses of
proxy solicitation incurred by any person who is successful in soliciting
proxies in opposition to a solicitation made on behalf of management after
approval of such reimbursement by shareholders holding at least a majority of
the stock of the Corporation outstanding.  For the purposes of this paragraph, a
person is "successful" in soliciting proxies in opposition to management (1)
with respect to a proposal for election of directors if such person elects a
majority of the class of directors elected at the meeting; (2) with respect to
opposition to a proposal submitted by management if more proxies were voted
against such management proposal than were voted for such proposal; and (3) with
respect to a shareholder proposal opposed by management if such proposal is
approved by the requisite shareholder vote.  Except as provided in this
paragraph, the Corporation shall not reimburse any expenses of any person
soliciting proxies in opposition to a solicitation made on behalf of management
of the Corporation.


ARTICLE III
BOARD OF DIRECTORS


Section 1.  General Powers.  The Board shall manage and direct the business and
affairs of the Corporation in such manner as it sees fit.  Directors shall
discharge their duties in such capacity in good faith, with the care an
ordinarily prudent person in a like position would exercise under similar
circumstances, and in a manner reasonably believed to be in or at least not
opposed to the best interests of the Corporation.  For the purposes of the
preceding sentence, a director, in determining what is reasonably believed to be
in or not opposed to the best interests of the Corporation, shall consider the
interests of the Corporation's shareholders, and at the director's discretion
may consider the interests of the Corporation's employees, suppliers, creditors
and customers, the economy of the state and nation, the impact of any action
upon the communities in or near which the Corporation's facilities or operations
are located, the long-term interests of the Corporation and its shareholders,
including the possibility that those interests may be best served by the
continued independence of the Corporation and any other factors relevant to
preserving public or community interests.  In addition to the powers and
authorities expressly conferred upon it, the Board may do all lawful acts which
are not directed to be done by the shareholders by statute, by the Articles or
by these Bylaws.


Section 2.  Number, Tenure and Qualifications.  The number of directors of the
Corporation shall be seven.  Subject to the provision in the Articles of
Incorporation for a staggered Board, each director shall hold office until the
next annual meeting of shareholders and until a successor director has been
elected and qualified, or until the death, resignation or removal of such
director.  Directors need not be residents of the state of incorporation or
shareholders of the Corporation.

 
6

--------------------------------------------------------------------------------

 

Section 3.  Regular Meetings.  A regular meeting of the Board shall be held,
without other notice than this Bylaw, immediately after and at the same place as
an annual meeting of shareholders.  The Board may provide, by resolution, the
time and place, either within or without the state of incorporation, for the
holding of additional regular meetings, without other notice than such
resolution.


Section 4.  Special Meetings.  Special meetings of the Board may be called by or
at the request of the president or any three directors.  Meetings called by or
at the request of the president may be called for any place, either within or
without the state of incorporation.  Meetings called by three directors shall be
held at the registered office of the Corporation in the state of incorporation.


Section 5.  Telephonic Meetings  Members of the Board and committees thereof may
participate and be deemed present at a meeting by means of conference telephone
or any other means of communications equipment by which all persons
participating may communicate with each other during the meeting.


Section 6.  Notice.  Notice of any special meeting of the Board shall be given
by telephone, telegraph or written notice sent by mail.  Notice shall be
delivered at least two days prior to the meeting if the meeting is called by or
at the request of the president if given by telephone or telegram or by written
notice.  Written, telegraphic or telephonic notice of a meeting called by three
directors shall be delivered personally or by mail to each director at such
director's business or home address at least five days prior to the meeting.


If notice of a directors' meeting is given by telegram, such notice shall be
deemed to be delivered when the telegram is delivered to the telegraph
company.  If mailed, such notice shall be deemed to be delivered when deposited
in the United States mail so addressed with postage thereon prepaid.


Any director may waive notice of any meeting and except as provided in the
following sentence, such waver shall be in writing, signed either manually or in
facsimile, and filed with the minutes or corporate records.  The attendance of a
director at a meeting shall constitute a waiver of notice of such meeting,
except where a director objects to holding the meeting or transacting business
at the meeting and does not thereafter vote for or assent to action taken at the
meeting.  Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the Board need be specified in the notice or
waiver of notice of such meeting.


Section 7.  Quorum.  A majority of the total membership of the Board shall
constitute a quorum for the transaction of business at any meeting of the Board,
but if a quorum shall not be present at any meeting or adjournment thereof, a
majority of the directors Present may adjourn the meeting without further
notice.


Section 8.  Action by Consent of All Directors.  Any action required to be
taken, or which may be taken at a meeting of the Board may be taken without a
meeting, if the action is taken by all members of the Board, evidenced by one or
more written consents describing the action taken, signed, either manually or in
facsimile, by each director, and included in the minutes or filed with the
corporate records reflecting the action taken.  Actions taken by written
unanimous consent are effective when the last director signs the consent, unless
the consent specifies a different effective date.



 
7

--------------------------------------------------------------------------------

 

Section 9.  Manner of Acting.  The act of a majority of the directors present at
a meeting at which a quorum is present shall be an act of the Board.


The order of business at any regular or special meeting of the Board shall be:


1.           Record of those present.


2.           Secretary's proof of notice of meeting, if notice is not waived.


3.           Reading and disposal of unapproved minutes, if any.


4.           Reports of officers, if any.


5.           Unfinished business, if any.


6.           New business.


7.           Adjournment.


Section 10.  Vacancies.  Any vacancy occurring in the Board by reason of an
increase in the number of directors specified in these Bylaws, or for any other
reason, may be filled by the affirmative vote of a majority of the directors
voting on such matter at a duly convened meeting, or in the event that the
directors remaining in office constitute fewer than a quorum of the Board, by
the affirmative vote of a majority of all directors remaining in office.


Section 11.  Compensation.  By resolution of the Board, the directors may be
paid their expenses, if any, for attendance at each meeting of the Board and may
be paid a fixed sum for attendance at each meeting of the Board and a stated
salary as director.  No such payment shall preclude any director from serving
the Corporation in any other capacity and receiving compensation therefore or
from receiving compensation for any extraordinary or unusual services as a
director.


Section 12.  Presumption of Assent.  A director of the Corporation who is
present at a meeting of the Board at which action on any corporate matter is
taken shall be deemed to have assented to an action taken at such meeting unless
the director objects at the beginning of the meeting or promptly upon arrival to
holding the meeting or transacting business at the meeting; the dissent of such
director is entered in the minutes of the meeting; or the director delivers
written notice of such dissent or abstention to the presiding officer of the
meeting before its adjournment or to the Corporation immediately after
adjournment of the meeting.  Such right to dissent is not available to a
director who voted in favor of such action.



 
8

--------------------------------------------------------------------------------

 

Section 13.  Executive or Other Committees.  The Board, by resolution adopted by
the greater of a majority of the directors in office when the action is taken or
the number of directors required by the Articles or Bylaws to take action under
Wyoming Statute Section 17-16-844, may create one or more committees and appoint
members of the Board to serve on them.  Each committee shall have one (1) or
more members who serve at the pleasure of the Board.  Any committee designated
as an executive committee may exercise the authority of the Board under Wyoming
Statute Section 17-16-801, and shall have all of the authority of the Board, but
unless specifically authorized by the Board no such committee shall have the
authority of the Board in reference to authorizing distributions, approving or
proposing to shareholders action that the Wyoming Business Corporation Act
requires be approved by shareholders, filling vacancies on the Board or any of
its committees, amending the Articles pursuant to Wyoming Statute Section
17-16-1002, adopting, amending or repealing the Bylaws, a plan of merger not
requiring shareholder approval, authorizing or approving a reacquisition of
shares (except according to a formula method prescribed by the Board),
authorizing or approving the issuance or sale or contract for sale of shares or
determining the designation and relative rights, preferences and limitations of
a class or series of shares (except that the Board may authorize a committee or
a senior executive officer of the Corporation to do so within limits
specifically prescribed by the Board).  The designation of such committees and
the delegation thereto of authority shall not operate to relieve the Board, or
any member thereof, of any responsibility imposed by law.


Any action required to be taken, or which may be taken at a meeting of a
committee designated in accordance with this Section of the Bylaws, may be taken
without a meeting, if the action is taken by all members of the Committee,
evidenced by one or more written consents, setting forth the action so taken,
signed either manually or in facsimile, by each Committee member and filed with
the Corporate records reflecting the transaction.  Such action by written
consent of all entitled to vote shall have the same force and effect as a
unanimous vote of such persons.


Section 14.  Resignation of Officers or Directors.  Any director or officer may
resign at any time by submitting a resignation in writing.  Such resignation
takes effect from the time of its receipt by the Corporation unless a date or
time is fixed in the resignation, in which case it will take effect from that
time.  Acceptance of the resignation shall not be required to make it effective.


Section 15.  Removal.  A director may be removed by shareholders, only for cause
pursuant to the Articles of Incorporation, at a duly convened meeting called for
the purpose of such removal.  The notice for any meeting at which it is proposed
that a director be removed must specifically state that such is a purpose of the
meeting.


ARTICLE IV
OFFICERS


Section 1.  Number.  The officers of the Corporation shall be a president, a
secretary and a treasurer, all of whom shall be executive officers and each of
whom shall be elected by the Board.  A Chairman of the Board, Chairman of the
Board/Chief Executive Officer and one or more vice presidents shall be executive
officers if the Board so determines by resolution.  Such other officers and
assistant officers, as may be deemed necessary, shall be designated
administrative assistant officers and may be appointed and removed in accordance
with Article IV, Section 11, hereof.  Any two or more offices may be held by the
same person, except the offices of president and secretary.



 
9

--------------------------------------------------------------------------------

 

Section 2.  Election and Term of Office.  The executive officers of the
Corporation, shall be elected annually by the Board at its first meeting held
after each annual meeting of the shareholders or at a convenient time soon
thereafter.  Each executive officer shall hold office until the resignation of
such officer or a successor shall be duly elected and qualified, until the death
of such executive officer, or until removal of such officer in the manner herein
provided.


Section 3.  Removal.  Any officer or agent elected or appointed by the Board may
be removed by the Board whenever, in its judgment, the best interests of the
Corporation would be served thereby, but such removal shall be without prejudice
to the contract rights, if any, of the person so removed.


Section 4.  Vacancies.  A vacancy in any executive office because of death,
resignation, removal, disqualification or otherwise may be filled by the Board
for the unexpired portion of the term.


Section 5.  Chairman of the Board.  If a Chairman of the Board (the "Chairman")
shall be elected by the Board, the Chairman shall preside at all meetings of the
shareholders and of the Board.


Section 6.  Chairman of the Board/Chief Executive Officer.  A Chairman of the
Board may also be elected as Chief Executive Officer, in which case such
Chairman shall perform the duties hereinafter set forth in Article IV, Section
7, of these Bylaws.


Section 7.  The President.  If no Chairman shall be elected as Chief Executive
Officer by the Board, the president shall be the chief executive officer of the
Corporation and, subject to the control of the Board, shall be in general charge
of the affairs of the Corporation.  The president may sign, with the other
officer or officers of the Corporation authorized by the Board, certificates for
shares of the Corporation, deeds, mortgages, bonds, contracts or other
instruments whose execution the Board has authorized, except in cases where the
signing and execution thereof shall be expressly delegated by the Board or
Bylaws to some other officer or agent of the Corporation, or shall be required
by law to be otherwise signed or executed.  Should a Chairman of the Board be
elected, the president shall perform all duties incident to that office and such
other duties as may be assigned by a Chairman or the Board who is chief
executive officer.


Section 8.  The Vice President.  In the absence of the president or in the event
of the death or inability or refusal to act of the president, the vice president
shall perform the duties of the president, and when so acting shall have all the
powers of and be subject to all the restrictions upon the president.  In the
event there is more than one vice president, the vice presidents in the order
designated at the time of their election, or in the absence of any designation,
then in the order of their election, shall perform the duties of the president
and, when so acting, shall have all the powers of and shall be subject to all
the restrictions upon the president.  Any vice president may sign, with the
other officers authorized by the Board, certificates for shares of the
Corporation and shall perform such other duties as from time to time may be
assigned by the chief executive officer or the Board.



 
10

--------------------------------------------------------------------------------

 

Section 9.  The Secretary.  Unless the Board otherwise directs, the secretary
shall keep the minutes of the shareholders' and directors' meetings in one or
more books provided for that purpose.  The secretary shall also see that all
notices are duly given in accordance with the law and the provisions of the
Bylaws; be custodian of the corporate records and the seal of the Corporation:
affix the seal or direct its affixing to all documents, the execution of which
on behalf of the Corporation is duly authorized; keep a list of the address of
each shareholder; sign with the president or a vice president certificates for
shares of the Corporation, the issuance of which shall have been authorized by
resolution of the Board; have charge of the stock transfer books of the
Corporation and perform all duties incident to the office of secretary and such
other duties as may be assigned by the chief executive officer or by the Board.


Section 10.  The Treasurer.  If required by the Board, the treasurer shall give
a bond for the faithful discharge of his duties in such sum and with such surety
or sureties as the Board shall determine.  The treasurer shall have charge and
custody of and be responsible for all funds and securities of the Corporation,
receive and give receipts for monies due and payable to the Corporation from any
source whatsoever, deposit all such monies in the name of the Corporation in
such banks, trust companies or other depositories as shall be selected in
accordance with the provisions of the Bylaws and perform all the duties as from
time to time may be assigned by the chief executive officer or the Board.


Section 11.  Assistant Officers.  The Board may elect (or delegate to the
Chairman or to the president the right to appoint) such other officers and
agents as may be necessary or desirable for the business of the
Corporation.  Such other officers shall include one or more assistant
secretaries and treasurers who shall have the power and authority to act in
place of the officer to whom they are elected or appointed as an assistant in
the event of the officer's inability or unavailability to act in his official
capacity.  The assistant secretary or secretaries, when authorized by the
president, may sign with the president or vice president certificates for shares
of the Corporation which are issued pursuant to a resolution of the Board.  The
assistant treasurer or treasurers shall, if required by the Board, give bonds
for the faithful discharge of their duties in such sums and with such sureties
as the Board shall determine.  The assistant secretaries and assistant
treasurers, in general, shall perform such duties as shall be assigned to them
by the secretary or the treasurer, respectively, or by the chief executive
officer.


Section 12.  Salaries.  The salaries of the executive officers shall be fixed by
the Board and no officer shall be prevented from receiving such salary by reason
of the fact that such officer is also a director of the Corporation.  The
salaries of the administrative assistant officers shall be fixed by the chief
executive officer.


Section 13.  Standards of Conduct and Discharge of Duties.  Executive officers
of the Corporation shall discharge their duties in good faith, with the care an
ordinarily prudent person in a like position would exercise under similar
circumstances and in a manner reasonably believed to be in or at least not
opposed to the best interests of the Corporation.  For the purposes of
determining what is reasonably believed to be in or not opposed to the best
interests of the Corporation, each executive officer shall consider the
interests of the Corporation's shareholders and in such officer's discretion,
may consider the interests of the Corporation's employees, suppliers, creditors
and customers, the economy of the state and nation, the impact of any action
upon the communities in or near which the Corporation's facilities or operations
are located, the long-term interests of the Corporation and its shareholders,
including the possibility that those interests may be best served by the
independence of the Corporation, and any other factors relevant to promoting or
preserving public or community interests.

 
11

--------------------------------------------------------------------------------

 

ARTICLE V
CONTRACTS, LOANS, CHECKS AND DEPOSITS


Section 1.  Contracts.  The Board of Directors may authorize any officer or
officers, agent or agents, to enter into any contract on behalf of the
Corporation and such authority may be general or confined to specific instances.


Section 2.  Checks, Drafts, Etc.  All checks, drafts or other orders for the
payment of money, notes or other evidence of indebtedness, issued in the name of
the Corporation, shall be signed by such officer or officers, agent or agents,
of the Corporation and in such manner as shall from time to time be determined
by resolution of the Board of Directors.


Section 3.  Deposits.  All funds of the Corporation not otherwise employed shall
be deposited from time to time to the credit of the Corporation in such banks,
trust companies or other depositories as the Board of Directors may select.


Section 4.  Loans to Directors.  Except as permitted by Wyoming Statutes Section
17-16-832(c), a Corporation may not lend money to or guarantee the obligations
of a director of the Corporation unless the particular loan or guarantee is
approved by a majority of the votes represented by the outstanding voting shares
of all classes voting as a single voting group (except the shares owned or voted
under the control of the benefited director) or by the Board if it determines
that the loan or guarantee benefits the Corporation and it either approves the
specific loan or guarantee or a general plan authorizing loans and guarantees.


ARTICLE VI
CERTIFICATES FOR SECURITIES
AND THEIR TRANSFER


Section 1.  Certificates for Securities.  Certificates representing securities
of the Corporation (the "Securities") shall be in such form as shall be
determined by the Board.  Certificates for Securities (the "Certificates") shall
state the name of the corporation, that it is organized under the laws of the
State of Wyoming, the person to whom the Certificate is issued, and the number
and class of shares and the designation of the series, if any, the Certificate
represents.  Each Certificate shall be signed by the chairman of the Board,
president or a vice president and by the secretary, an assistant secretary,
treasurer or assistant treasurer of the Corporation.  The signatures of either
or both the chairman, president or vice president and the secretary, assistant
secretary, treasurer or assistant treasurer may be facsimiles.


A Certificate signed or impressed with the facsimile signature of an officer,
who ceases by death, resignation or otherwise to be an officer of the
Corporation before the Certificate is delivered by the Corporation, is valid as
though signed by a duly elected, qualified and authorized officer.


The name of the person to whom the Securities represented by a Certificate are
issued, the number of Securities, and date of issue, shall be entered on the
Security transfer books of the Corporation.  All Certificates surrendered to the
Corporation for transfer shall be canceled and no new Certificate shall be
issued until the former Certificate for a like number of shares shall have been
surrendered and canceled, except that, in case of a lost, destroyed or mutilated
Certificate, a new one may be issued therefore upon such terms and indemnity to
the Corporation as the Board may prescribe.

 
12

--------------------------------------------------------------------------------

 

This Section 1 shall not prohibit the Corporation from establishing a direct
registration program for electronic registry of shares pursuant to the rules of
the regulatory association with supervisory authority over the market on which
the Corporation’s securities are traded.


Section 2.  Transfer of Securities.  Transfer of Securities shall be made only
on the security transfer books of the Corporation by the holder of record
thereof, by the legal representative of the holder who shall furnish proper
evidence of authority to transfer, or by an attorney authorized by a power of
attorney which was duly executed and filed with the secretary of the Corporation
and a surrender for cancellation of the certificate for such shares.  The person
in whose name Securities stand on the books of the Corporation shall be deemed
by the Corporation to be the owner thereof for all purposes.  Provided, that if
a direct registration program is established under Section 1 above, the
procedures therefore shall not require submission of a paper certificate.


ARTICLE VII
FISCAL YEAR


The fiscal year of the Corporation shall be determined by resolution of the
Board.


ARTICLE VIII
DIVIDENDS


The Board may declare, and the Corporation may pay in cash, stock or other
property, dividends on its outstanding shares in the manner and upon the terms
and conditions provided by law and its Articles.


ARTICLE IX
SEAL


The Board shall provide a corporate seal, circular in form, having inscribed
thereon the corporate name, the state of incorporation and the word "Seal." The
seal on Securities, any corporate obligation to pay money or any other document
may be by facsimile, or engraved, embossed or printed.


ARTICLE X
WAIVER OF NOTICE


Whenever any notice is required to be given to any shareholder, director of the
Corporation or member of a committee thereof under the provisions of these
Bylaws or under the provisions of the Articles or under the provisions of the
applicable laws of the state of incorporation, a waiver thereof in writing,
signed by the person or persons entitled to such notice, whether before, at or
after the time stated therein, shall be deemed equivalent to the giving of such
notice.



 
13

--------------------------------------------------------------------------------

 

ARTICLE XI
INDEMNIFICATION


The Corporation shall have the power to indemnify any director, officer,
employee or agent of the Corporation or any person serving at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise to the fullest extent
permitted by the laws of the state of incorporation.  In addition, the
Corporation may enter into agreements to indemnify any of such persons, in which
event the provisions of such agreements (if the indemnification so provided is
greater in any respects than the indemnification available under the laws of the
state of incorporation) shall control as therein provided.


ARTICLE XII
AMENDMENTS


These Bylaws may be altered, amended, repealed or replaced by new bylaws by the
Board at any regular or special meeting of the Board.


ARTICLE XIII
UNIFORMITY OF INTERPRETATION
AND SEVERABILITY


These Bylaws shall be so interpreted and construed as to conform to the Articles
and the statutes of the state of incorporation or of any other state in which
conformity may become necessary by reason of the qualification of the
Corporation to do business in such foreign state, and where conflict between
these Bylaws and the Articles or a statute has arisen or shall arise, the Bylaws
shall be considered to be modified to the extent, but only to the extent,
conformity shall require.  If any Bylaw provision or its application shall be
deemed invalid by reason of the said nonconformity, the remainder of the Bylaws
shall remain operable in that the provisions set forth in the Bylaws are
severable.


IN WITNESS WHEREOF, these Bylaws, as amended, were readopted by the
Corporation's Board of Directors, most recently on March 7, 2008.






/s/ Steven R.
Youngbauer                                                                
Secretary

 
14

--------------------------------------------------------------------------------

 
